Citation Nr: 0500959	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  98-06 263	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to March 
1969.  He was absent without leave from duty (AWOL) during 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 1996 and May 1997 rating actions of the 
Waco RO.  The appellant initiated a claim for entitlement to 
service connection for PTSD in July 1995.  The Waco RO denied 
the claim in an April 1996 decision.  In April 1996, the 
appellant requested a personal hearing in connection with 
that claim; the hearing was held on August 29, 1996.  On that 
same date, the appellant submitted a notice of disagreement 
(NOD) as to the April 1996 rating decision.  In the May 1997 
rating action, the RO considered additional evidence, 
including the recent hearing testimony, and denied the 
appellant's claim.  The appellant submitted a second NOD in 
December 1997.  A statement of the case (SOC) was issued in 
January 1998 and a substantive appeal was received from the 
appellant in April 1998.  Because the appellant has been 
pursuing the appeal since the submission of the August 1996 
NOD, despite the fact that the RO did not issue an SOC in 
response to that NOD, the Board is considering the claim on 
the merits.  The appellant presented sworn testimony during a 
hearing held at the RO before the undersigned Acting Veterans 
Law Judge in September 2003.  A motion to advance this appeal 
on the Board's docket was granted in December 2004.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA provide notice 
that informs a claimant (1) of the information and evidence 
not of record that is necessary to substantiate a claim, (2) 
of the information and evidence that VA will seek to provide, 
and (3) of the information and evidence a claimant is 
expected to provide.  Further, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  In 
this case, the notification to the appellant has not met the 
standards required under the Quartuccio and Charles cases.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual-IV, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Essentially, the appellant describes two distinct stressor 
events which occurred during service, and to which he 
attributes his currently-diagnosed PTSD.  The first event 
consists of emotional and psychic trauma which he alleges 
occurred during a period when he was incarcerated after 
having returned from being AWOL during the month of December 
1968.  He asserts that two guards were emotionally and 
physically abusive toward him.  During the years that he has 
pressed his claim, he has never named the guards or 
identified them in any way, other than to describe the effect 
that their taunts and mistreatment had upon him.  

The second event which the appellant describes was a jeep 
accident which occurred while he was in custody when he was 
being transferred from one military facility to another.  He 
alleges that the jeep in front of the one he was riding in 
overturned, injuring a passenger, perhaps fatally.  He 
describes being frustrated at his inability to assist after 
the accident because he was in handcuffs and because a 
superior officer told him not to help and to forget that the 
accident happened.  

As the record stands currently, his sworn statements are the 
only evidence of their occurrence.  In an effort to identify 
any corroborating sources, the appellant testified during the 
September 2003 hearing on appeal that after his month of 
having been AWOL, he was investigated by the "Officer's 
Secret Intelligence" or "OSI", who wanted to "do away" 
with his life.  He believes that the OSI would have kept 
files of this investigation which should corroborate either 
or both of his claimed stressor events.  He further states 
that during this process he was defended by an Air Force 
Captain named "T.F." [transcript p. 18].  The appellant's 
representative noted during the hearing that files created by 
the OSI may have been declassified recently and thus may be 
recently available to the public.

Review of the appellant's service medical and personnel 
records reveals that he was discharged from the Air Force for 
the good of the service in light of his poor attitude toward 
service.  A psychiatric report which was prepared in 
conjunction with these proceedings reflects that he was given 
a diagnosis of severe schizoid personality disorder.  
According to his service personnel records, during the 
discharge proceedings he was represented by a Captain whose 
initials were "R.S.", rather than the "T.F.", whom the 
appellant described during the hearing.  

Despite the inconsistencies in the record, the Board is of 
the opinion that VA's duty to assist the appellant in 
developing his claim includes an attempt to obtain any 
records which may shed light upon his experiences in service 
and which may thus help to support his claim.  In particular, 
attempts to obtain records showing an accident involving two 
jeeps during the time when the appellant was being held prior 
to discharge, January 1969 through March 1969, should be 
undertaken.  The appellant's service records reflect two Air 
Force locations, Gunter Air Force Base and Maxwell Air Force 
Base, both located in Alabama.  In his hearing testimony, the 
appellant claimed that he was incarcerated at Homestead Air 
Force Base in Florida.  A search for reports of automobile 
accidents involving military police from any of these three 
locations transporting the appellant during the three months 
at issue should be undertaken.  An attempt to verify the 
existence of the OSI and to obtain any files pertaining to 
the appellant should be made as well.  

The appellant's medical records are complete only up until 
2001.  The only post-2001 medical record contained in the 
file is one dated in 2003 which the appellant submitted 
during his September 2003 hearing.  So that the record on 
appeal will be complete, recent VA medical records relating 
to the appellant's psychiatric symptoms and treatment should 
be obtained for association with the claims file. 

The record includes diagnoses of PTSD; however, there has 
been no verification of the alleged stressors.  Neither of 
the events reported by the appellant are recorded in his 
service medical or personnel records.  See West v. Brown, 7 
Vet. App. 70, 77-78 (1994).  Review of the medical records 
contained in the claims file reflects that the current 
diagnosis of PTSD does not appear to be based upon any 
particular stressors related to service; rather it appears 
that the physicians have based the diagnosis upon the 
appellant's current and recent symptoms, in addition to his 
complaints of survivor guilt.  We also observe that the 
record reflects at least one post-service stressor event when 
the appellant was stabbed in his abdomen during an 
altercation.  If, after accomplishing the notification and 
development requested herein, either of the appellant's 
claimed stressors is independently corroborated, the 
appellant should be provided with another VA psychiatric 
examination.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements as set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
the claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should attempt to verify 
through official records 1) the jeep 
accident reported by the appellant, and 
2) any OSI investigation involving the 
appellant; both events occurring between 
January and March 1969.

3.  The RO should obtain all outstanding 
VA medical records involving treatment 
for the appellant's PTSD and mental 
health from 2001 to the present.

4.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, the RO should afford the 
appellant a VA psychiatric examination 
for the purpose of ascertaining whether 
PTSD found present is related to service.

a.  Prior to the examination, the RO must 
specify for the examiner the stressor or 
stressors that it has determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered for 
the purpose of determining whether the 
appellant was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology found 
to be present.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
by the RO to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service.

e.  The claims file, to include this 
remand, a list of the stressors compiled 
by the RO, and any information provided 
official sources contacted in connection 
with the verification of stressors must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report to indicate whether a review of 
the claims file was accomplished.

5.  Following the aforementioned 
development, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  This must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M.E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

